Exhibit 10.1
 
AMENDMENT ONE TO THE
BE AEROSPACE, INC. 2010 DEFERRED COMPENSATION PLAN
(as amended effective September 11, 2013)


Pursuant to the power of amendment reserved under Section 10.2 of the BE
Aerospace 2010 Deferred Compensation Plan (the “Plan”), the B/E Aerospace, Inc.
Benefits Committee (the “Committee”) hereby amends the Plan, effective as of the
date hereof, as follows:


I.


The name of the Plan shall be the “B/E Aerospace, Inc. 2010 Deferred
Compensation Plan”.


II.


Section 2.39 of the Plan is hereby amended by deleting the last sentence.


III.


Section 4.5 of the Plan is deleted in its entirety and replaced with the
following new Section 4.5:


“Vesting.  Participant Deferrals shall be 100% vested at all times to the extent
the Compensation being deferred is vested pursuant to the terms of any
agreement, plan or arrangement pursuant to which the Compensation was granted to
the Participant.”


IV.


Pursuant to Section 5.1 of the Plan, the Committee has determined that
“Deferrals of Compensation” in the form of restricted stock awards deferred as
restricted stock units shall not be eligible for Company Contributions;


V.


Section 8.4 of the Plan is hereby amended by adding the following paragraph to
the end thereof:


“Notwithstanding anything in this Section 8.4 to the contrary, a Participant may
not change his or her investment allocation with respect to restricted stock
units deferred under the Plan until six months following the date such
restricted stock units vest.”


******
Except as amended herein, the Plan shall continue in full force and
effect.  This Amendment One to the BE Aerospace Inc. 2010 Deferred Compensation
Plan may be executed in any number of counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Committee has adopted this Amendment One to the BE
Aerospace, Inc. 2010 Deferred Compensation Plan effective as of the date set
forth above.
 
 
 
/s/ Ryan M. Patch
 
Ryan M. Patch
 
Vice President – Law
 
General Counsel and Secretary
         
/s/ Thomas P. McCaffrey
 
Thomas P. McCaffrey
 
Senior Vice President and
 
Chief Financial Officer
         
/s/ Roger Franks
 
Roger Franks
 
Associate General Counsel -
 
Employee Relations/ Litigation
         
/s/ Stephen Swisher
 
Stephen Swisher
 
Vice President – Finance and
 
Controller
         
/s/ Eric J. Wesch
 
Eric J. Wesch
 
Vice President – Finance and Treasurer
       
 
/s/ Norris B. Powell
 
Norris B. Powell
 
Vice President – Human Resources

 
2